78 So. 3d 20 (2011)
Lazaro YERO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-1518.
District Court of Appeal of Florida, Third District.
November 16, 2011.
Lazaro Yero, in proper person.
Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before RAMIREZ and EMAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See State v. Huerta, 38 So. 3d 883, 885 (Fla. 3d DCA 2010) (stating that, as long as the sentence imposed does not exceed the legal maximum, a claim of alleged scoresheet error is not cognizable under Florida Rule of Criminal Procedure 3.800).